 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   RODNEY JEROME WOMACK,                              No. 2:17-cv-0829 JAM AC P
12                      Plaintiff,
13          v.                                          ORDER
14   D. SWINGLE, et al.,
15                      Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. By order filed December 20, 2017, the District Judge denied plaintiff’s motion to

19   proceed in forma pauperis and ordered him to pay the $400.00 in filing fees within thirty days or

20   face dismissal of the complaint. ECF No. 8. Plaintiff appealed the denial (ECF No. 9), and the

21   district court’s order was affirmed (ECF No. 13). The Ninth Circuit’s mandate has now issued

22   (ECF No. 14), and plaintiff shall once again be required to pay the filing fee or face dismissal of

23   his complaint.

24          Accordingly, IT IS HEREBY ORDERED that within thirty days from service of this

25   order, plaintiff shall pay the entire $400.00 in required fees or face dismissal of this case.

26   DATED: February 25, 2019

27

28
